ROGERS, Associate Judge,
concurring:
I join in the result reached by the majority, and write separately only to indicate my view that we decide a narrow issue. Because appellant Wise was appointed counsel on appeal and that counsel did, in fact, advise Wise on the merits of filing a petition for rehearing en banc, we need not decide whether this stage of appellate proceedings is an “integral part” of the appellate process for which he is entitled to appointed counsel. See Corley v. United States, 416 A.2d 713 (D.C.), cert. denied, 449 U.S. 1036, 101 S.Ct. 614, 66 L.Ed.2d 499 (1980). Wise's disagreement with the recommendation of his appellate counsel on the merits of filing a petition does not, in my view, raise the issue addressed by the majority.